Citation Nr: 1645359	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for mandibular prognathism (jaw disorder).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2013, the Veteran testified at a Board hearing before a former Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  That Veterans Law Judge has since retired, so, in August 2016, the Veteran was notified of his right to a new hearing before another Veterans Law Judge.   The Veteran did not respond, thus waiving his right to a new hearing.  

This matter came before the Board in June 2015, at which time the Board remanded the matter for VA examination.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the June 2015 Board remand.  Specifically, the RO made an attempt to schedule the Veteran for a VA examination, but it was determined that the Veteran was unable to attend because he resides at a nursing home.   A medical opinion, without an in-person examination, was obtained instead.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's jaw disability preexisted service and was not aggravated beyond the natural progression of the disease in service. 



CONCLUSION OF LAW

The criteria for in-service aggravation of the Veteran's preexisting mandibular prognathism have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b). When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

When the veteran is presumed sound at entrance, the burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).



Service Connection for the Jaw Disorder

The Veteran contends that he is entitled to service connection for his jaw disorder.  Specifically, at the March 2013 Board hearing, the Veteran contended that he had issues with teeth alignment before entrance to service and that, during service, a dentist suggested surgery to correct this issue because it would be costly to obtain following service.  The Veteran thought the surgery was successful until he began experiencing issues in the late 1960s or early 1970s.  He currently complains of jaw slippage and alignment.  

The Veteran's service records, which appear to be complete, are associated with the claims file.  His entrance examination shows that there was no jaw disorder noted at entrance to service.  Thus, the Veteran is entitled to the presumption of soundness unless there is clear and unmistakable evidence that his jaw disorder preexisted service.  See Wagner, 370 F.3d at 1096.  An April 1965 service record indicates that the Veteran's mandibular prognathism existed prior to service.  This determination is supported by the February 2016 VA medical opinion, in which the examiner concluded that it "is clear and unmistakable that the Veteran's mandibular prognathism pre-existed" service.  This conclusion was supported by medical evidence that mandibular prognathism is a genetic growth abnormality that is not associated with an external etiology.  Importantly, the Veteran has also testified that his disability existed prior to service.  Consequently, the Board finds that there is clear and unmistakable evidence that the Veteran's jaw disability preexisted service.

Where a pre-existing disability has been medically or surgically treated during service and the usual effects of the treatment have ameliorated the disability so that it is no more disabling than it was at entry into service, the presumption of aggravation does not attach as to that disability.  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  The question then, is whether the Veteran's condition worsened.  

The Veteran's jaw disorder was first documented in January 1965, and the service record merely noted that the Veteran had extensive mandibular prognathism that could be corrected by resection.  In April 1965, a physical examination revealed various teeth missing as well as a combination of an underdeveloped maxilla and overdeveloped mandible.  There was also extreme Class III malocclusion of the mandible.  After evaluation, it was determined that the Veteran's prognathism could be corrected by surgery.  In June 1965, following surgery and removal of immobilization tools, the Veteran's mandible was determined stable and fully mobile.  The cosmetic result was excellent and masticatory function was normal at discharge, and no disability was anticipated as a result of the mandibular resection.  There were no subsequent notes or treatment, and the Veteran's separation examination was normal.  Notably, the Veteran's service records do not show complaints related to his jaw disorder after surgery.  

In May 2002, a private physician submitted a statement detailing the Veteran's current condition, which included misaligned teeth and an unstable occlusion.  Although the Veteran told him about his in-service surgery, the physician concluded that he was unable to render an accurate opinion as to the surgery's effect on his disorder because he did not know the extent of the Veteran's symptoms before or after the surgery.  

The Veteran's private family physician submitted a statement in support of his claim in September 2011.  Upon review of his private medical records, she concluded that it was at least as likely as not that his current jaw disorder stemmed from his surgery in service.  Her conclusion was based on the chronicity of symptoms with ongoing dental maladies and treatment.  

Although the Veteran's VA records are associated with the file, they contain little evidence that is relevant to this claim. 

A VA medical opinion was obtained in February 2016 by Dr. A.H., DDS, Chief, Dental Service.  The examiner reviewed the Veteran's service and other available medical records and concluded that there was "clear and unmistakable evidence . . . that the mandibular prognathism did not undergo a worsening beyond its natural progression during this period of activity duty service."  He based this conclusion on the Veteran's service and medical records, which do not show post-surgery difficulties in or following service.  Specifically, there is no indication that he experienced sequelae or an unfavorable outcome, and the Veteran's separation examination was normal. 

In light of the medical and lay evidence, the Board finds that there is clear and unmistakable evidence that the Veteran's jaw disorder was not aggravated beyond the natural progression of his disease in service.  The service records do not show that the Veteran complained of issues related to his preexisting disease.  Instead, the service records and Board hearing testimony show that the Veteran opted to obtain surgery for his preexisting jaw disorder in service because the procedure would be costly after service.  Additionally, the Board found the February 2016 VA opinion more probative than the September 2011 private opinion because it was rendered by a physician who specialized in dentistry and was supported by a detailed analysis of the Veteran's record, history, and symptomatology.  The September 2011 private opinion indicated that it was based solely off private medical records, excluding service records, which are vital to determining whether the Veteran's disorder was aggravated in service.  Moreover, the Board finds that an opinion rendered by a specialist is more probative than an opinion rendered by a family physician in this case due to specialized dental nature of the issue at hand.  

The Board thus finds that the Veteran's jaw disorder preexisted service and was not aggravated in service beyond the natural progression of the disease.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's VA medical records, private medical records, and supporting lay statements.  The Veteran was also afforded a VA medical opinion in February 2016, which was adequate because it was rendered by an appropriate medical provider, was based on a review of the Veteran's record, history, and symptomatology, and included a thorough rationale.  Although the Board previously instructed that the RO afford the Veteran an in-person examination, the Veteran was unable to attend due to his residency in a nursing home, and asked that the results of prior examinations be used in his case.  Thus, a VA medical opinion without an in-person examination is sufficient in this case.  

Additionally the Veteran provided testimony at a Board hearing in March 2013.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, the Board is satisfied that all due process considerations have been met.  No additional evidence was submitted following the March 2016 Supplemental Statement of the Case.   


ORDER

Service connection for mandibular prognathism is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


